Name: Commission Regulation (EC) No 1497/2003 of 18 August 2003 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: natural environment;  marketing;  environmental policy;  international trade;  trade policy
 Date Published: nan

 Avis juridique important|32003R1497Commission Regulation (EC) No 1497/2003 of 18 August 2003 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein Official Journal L 215 , 27/08/2003 P. 0003 - 0084Commission Regulation (EC) No 1497/2003of 18 August 2003amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade thereinTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein(1), as last amended by Commission Regulation (EC) No 2476/2001(2), and in particular Article 19(3), thereof,Whereas:(1) At the 12th session of the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (hereinafter referred to as the Convention), held in Santiago (Chile) from 3 to 15 November 2002, amendments were made to the Appendices to the Convention by way of the transfer of certain species or certain populations of species to Appendix I from Appendix II and vice versa, the transfer of certain species from Appendix III to Appendix II, the addition of species to Appendices I and II that were not previously listed in any of the Appendices, the deletion of certain species from Appendix II, and the addition, deletion or amendment of certain annotations accompanying the listing of certain species.(2) Additions and deletions have been made to Appendix III to the Convention subsequent to the 12th session of the Conference of the Parties to the Convention in accordance with the provisions of Article XVI of the Convention.(3) Member States have not entered a reservation in respect of any of these amendments.(4) The amendments to Appendices I, II and III to the Convention therefore necessitate amendments to Annexes A, B and C of Regulation (EC) No 338/97 in accordance with Article 3(1)(a), (2)(a) and 3(a) of that Regulation.(5) It has been established that Oxyura jamaicensis and Chrysemys picta constitute a threat to wild species of fauna and flora indigenous to the Community and those two species should therefore be included in Annex B of Regulation (EC) No 338/97 in accordance with Article 3(2)(d) of that Regulation.(6) It has further been established that Padda fuscata is subject to levels of international trade that might not be compatible with its survival and that this species should therefore be included in Annex B to Regulation (EC) No 338/97 in accordance with Article 3(2)(c)(i) of that Regulation.(7) It has been established that a number of species currently included in Annex D to Regulation (EC) No 338/97 are not imported into the Community in such numbers as to warrant monitoring and that these species should be deleted from that Annex in accordance with Article 3(4)(a) of that Regulation.(8) It has further been established that a number of other species not currently included in any of the Annexes to Regulation (EC) No 338/97 are being imported into the Community in such numbers as to warrant monitoring and that these species should be included in Annex D on the basis of Article 3(4)(a) of that Regulation.(9) In view of the extent of the amendments it is appropriate to replace the whole of the Annex to Regulation (EC) No 338/97 consisting of the Annexes A, B, C and D and the notes on the interpretation of those Annexes.(10) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora established pursuant to Article 18 of Regulation (EC) No 338/97,HAS ADOPTED THIS REGULATION:Article 1The Annexes to Regulation (EC) No 338/97 and the notes on the interpretation of those Annexes are hereby replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 August 2003.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 61, 3.3.1997, p. 1.(2) OJ L 334, 18.12.2001, p. 3.ANNEX"AnnexNotes on interpretation of Annexes A, B, C and D1. Species included in these Annexes A, B, C and D are referred to:(a) by the name of the species; or(b) as being all of the species included in a higher taxon or designated part thereof.2. The abbreviation "spp." is used to denote all species of a higher taxon.3. Other references to taxa higher than species are for the purposes of information or classification only.4. Species printed in bold in Annex A are listed there in consistency with their protection as provided for by Council Directive 79/409/EEC(1) (Birds Directive) or Council Directive 92/43/EEC(2) ("Habitats Directive").5. The following abbreviations are used for plant taxa below the level of species:(a) "ssp" is used to denote subspecies;(b) "var(s)" is used to denote variety (varieties); and(c) "fa" is used to denote forma.6. The symbols "(I)", "(II)" and "(III)" placed against the name of a species or higher taxon refer to the Appendices of the Convention in which the species concerned are listed as indicated in notes 7 to 9. Where none of these annotations appears, the species concerned are not listed in the Appendices to the Convention.7. (I) against the name of a species or higher taxon indicates that the species or higher taxon concerned is included in Appendix I to the Convention.8. (II) against the name of a species or higher taxon indicates that the species or higher taxon concerned is included in Appendix II to the Convention.9. (III) against the name of a species or higher taxon indicates that it is included in Appendix III to the Convention. In this case the country with respect to which the species or higher taxon is included in Appendix III is also indicated by a two-letter code as follows: BO (Bolivia), BR (Brazil), BW (Botswana), CA (Canada), CO (Colombia), CR (Costa Rica), GH (Ghana), GT (Guatemala), HN (Honduras), IN (India), MY (Malaysia), MU (Mauritius), NP (Nepal), TN (Tunisia), UY (Uruguay) and ZA (South Africa).10. Hybrids may be specifically included in the Appendices but only if they come from distinct and stable populations in the wild. Hybrid animals that have in their previous four generations of the lineage one or more specimens of species included in Annexes A or B shall be subject to the provisions of this Regulation just as if they were full species, even if the hybrid concerned is not specifically included in the Annexes.11. The symbol "=" followed by a number placed against the name of a species or higher taxon denotes that the name of that species or taxon shall be interpreted as follows:=301 Also referenced as Phalanger maculatus=302 Also referenced as Vampyrops lineatus=303 Formerly included in family Lemuridae=304 Formerly included as subspecies of Callithrix jacchus=305 Includes generic synonym Leontideus=306 Formerly included in species Saguinus oedipus=307 Formerly included as Alouatta palliata=308 Formerly included as Alouatta palliata (villosa)=309 Includes synonym Cercopithecus roloway=310 Formerly included in genus Papio=311 Includes generic synonym Simias=312 Includes synonym Colobus badius rufomitratus=313 Includes generic synonym Rhinopithecus=314 Also referenced as Presbytis entellus=315 Also referenced as Presbytis geei and Semnopithecus geei=316 Also referenced as Presbytis pileata and Semnopithecus pileatus=317 Formerly included as Tamandua tetradactyla (in part)=318 Includes synonyms Bradypus boliviensis and Bradypus griseus=319 Includes synonym Cabassous gymnurus=320 Includes synonym Priodontes giganteus=321 Includes generic synonym Coendou=322 Includes generic synonym Cuniculus=323 Formerly included in genus Dusicyon=324 Includes synonym Dusicyon fulvipes=325 Includes generic synonym Fennecus=326 Also referenced as Selenarctos thibetanus=327 Formerly included as Nasua nasua=328 Also referenced as Aonyx microdon or Paraonyx microdon=329 Formerly included in genus Lutra=330 Formerly included in genus Lutra; includes synonyms Lutra annectens, Lutra enudris, Lutra incarum and Lutra platensis=331 Includes synonym Galictis allamandi=332 Formerly included in Martes flavigula=333 Includes generic synonym Viverra=334 Includes synonym Eupleres major=335 Formerly included as Viverra megaspila=336 Formerly included as Herpestes fuscus=337 Formerly included as Herpestes auropunctatus=338 Also referenced as Felis caracal and Lynx caracal=339 Formerly included in genus Felis=340 Also referenced as Felis pardina or Felis lynx pardina=341 Formerly included in genus Panthera=342 Excludes the domesticated form referenced as Equus asinus, which is not subject to the provisions of this Regulation=343 Formerly included in species Equus hemionus=344 Also referenced as Equus caballus przewalskii=345 Also referenced as Choeropsis liberiensis=346 Also referenced as Cervus porcinus calamianensis=347 Also referenced as Cervus porcinus kuhlii=348 Also referenced as Cervus porcinus annamiticus=349 Also referenced as Cervus dama mesopotamicus=350 Excludes the domesticated form of Bos gaurus referenced as Bos frontalis which is not subject to the provisions of this Regulation=351 Excludes the domesticated form of Bos mutus referenced as Bos grunniens which is not subject to the provisions of this Regulation=352 Includes generic synonym Novibos=353 Excludes the domesticated form of Bubalus arnee referenced as Bubalus bubalis=354 Includes generic synonym Anoa=355 Also referenced as Damaliscus dorcas dorcas=356 Formerly included in species Naemorhedus goral=357 Also referenced as Capricornis sumatraensis=358 Includes synonym Oryx tao=359 Includes synonym Ovis aries ophion=360 Formerly included as Ovis vignei=361 Also referenced as Rupicapra rupicapra ornata=362 Also referenced as Boocercus eurycerus; includes generic synonym Taurotragus=363 Also referenced as Pterocnemia pennata=364 Also referenced as Sula abbotti=365 Also referenced as Ardeola ibis=366 Also referenced as Egretta alba and Ardea alba=367 Also referenced as Ciconia ciconia boyciana=368 Also referenced as Hagedashia hagedash=369 Also referenced as Lampribis rara=370 Includes Phoenicopterus roseus=371 Includes synonyms Anas chlorotis and Anas nesiotis=372 Also referenced as Spatula clypeata=373 Also referenced as Anas platyrhynchos laysanensis=374 Probably a hybrid between Anas platyrhynchos and Anas superciliosa=375 Also referenced as Nyroca nyroca=376 Includes synonym Dendrocygna fulva=377 Also referenced as Cairina hartlaubii=378 Also referenced as Aquila heliaca adalberti=379 Also referenced as Chondrohierax wilsonii=380 Also referenced as Falco peregrinus babylonicus and Falco peregrinus pelegrinoides=381 Also referenced as Crax mitu mitu=382 Also referenced as genus Crax=383 Formerly included in genus Aburria=384 Formerly included in genus Aburria; also referenced as Pipile pipile pipile=385 Formerly included as Arborophila brunneopectus (in part)=386 Formerly included in species Crossoptilon crossoptilon=387 Formerly included in species Polyplectron malacense=388 Includes synonym Rheinardia nigrescens=389 Also referenced as Tricholimnas sylvestris=390 Also referenced as Choriotis nigriceps=391 Also referenced as Houbaropsis bengalensis=392 Also referenced as Turturoena iriditorques; formerly included as Columba malherbii (in part)=393 Also referenced as Nesoenas mayeri=394 Formerly included as Treron australis (in part)=395 Also referenced as Calopelia brehmeri; includes synonym Calopelia puella=396 Also referenced as Tympanistria tympanistria=397 Also referenced as Amazona dufresniana rhodocorytha=398 Often traded under the incorrect designation Ara caninde=399 Formerly Cyanoramphus auriceps forbesi=400 Includes Cyanoramphus cookii=401 Also referenced as Opopsitta diophthalma coxeni=402 Also referenced as Pezoporus occidentalis=403 Formerly Aratinga guarouba=404 Formerly Ara couloni=405 Formerly Ara maracana=406 Formerly included in species Psephotus chrysopterygius=407 Also referenced as Psittacula krameri echo=408 Formerly included in genus Gallirex; also referenced as Tauraco porphyreolophus=409 Also referenced as Otus gurneyi=410 Also referenced as Ninox novaeseelandiae royana=411 Formerly included as Ramphodon dohrnii=412 Includes generic synonym Ptilolaemus=413 Formerly included in genus Rhinoplax=414 Also referenced as Pitta brachyura nympha=415 Also referenced as Muscicapa ruecki or Niltava ruecki=416 Also referenced as Dasyornis brachypterus longirostris=417 Also referenced as Tchitrea bourbonnensis=418 Also referenced as Meliphaga cassidix=419 Includes generic synonym Xanthopsar=420 Formerly included in genus Spinus=421 Formerly included as Serinus gularis (in part)=422 Also referenced as Estrilda subflava or Sporaeginthus subflavus=423 Formerly included as Lagonosticta larvata (in part)=424 Includes generic synonym Spermestes=425 Also referenced as Euodice cantans; formerly included as Lonchura malabarica (in part)=426 Also referenced as Hypargos nitidulus=427 Formerly included as Parmoptila woodhousei (in part)=428 Includes synonyms Pyrenestes frommi and Pyrenestes rothschildi=429 Also referenced as Estrilda bengala=430 Also referenced as Malimbus rubriceps or Anaplectes melanotis=431 Also referenced as Coliuspasser ardens=432 Formerly included as Euplectes orix (in part)=433 Also referenced as Coliuspasser macrourus=434 Also referenced as Ploceus superciliosus=435 Includes synonym Ploceus nigriceps=436 Also referenced as Sitagra luteola=437 Also referenced as Sitagra melanocephala=438 Formerly included as Ploceus velatus=439 Also referenced as Hypochera chalybeata; includes synonyms Vidua amauropteryx, Vidua centralis, Vidua neumanni, Vidua okavangoensis and Vidua ultramarina=440 Formerly included as Vidua paradisaea (in part)=441 Also referenced as genus Damonia=442 Formerly included as Kachuga tecta tecta=443 Includes generic synonyms Nicoria and Geoemyda (in part)=444 Also referenced as Chrysemys scripta elegans=445 Also referenced as Geochelone elephantopus; also referenced in genus Testudo=446.Also referenced as genus Testudo.=447 Formerly included in Testudo kleinmanni=448 Formerly included in genus Trionyx. Also referenced in genus Aspideretes=449 Formerly included in genus Trionyx=450 Formerly included in Podocnemis spp.=451 Also referenced as Pelusios subniger=452 Includes Alligatoridae, Crocodylidae and Gavialidae=453 Also referenced in genus Nactus=454 Includes generic synonym Rhoptropella=455 Formerly included in Chamaeleo spp.=456 Includes the genus Pseudocordylus=457 Formerly Crocodilurus lacertinus=458 Tupinambis merianae (DumÃ ©ril & Bibron, 1839) was until 1 August 2000 listed as T. teguixin (Linnaeus, 1758) (Distribution: northern Argentina, Uruguay, Paraguay, southern Brazil, extending into southern Amazonian Brazil). Tupinambis teguixin (Linnaeus, 1758) was until 1 August 2000 listed as Tupinambis nigropunctatus (Spix, 1824) (Distribution: Colombia, Venezuela, Guianas, Amazonian basin of Ecuador, Peru, Bolivia and Brazil, in Brazil south into State of Sao Paulo).=459 Formerly included in family Boidae=460 Includes synonym Python molurus pimbura=461 Also referenced as Constrictor constrictor occidentalis=462 Includes synonym Sanzinia manditra=463 Includes synonym Pseudoboa cloelia=464 Also referenced as Hydrodynastes gigas=465 Also referenced as Alsophis chamissonis=466 Formerly included in genus Natrix=467 Formerly referenced as Naja naja=468 Formerly included as Crotalus unicolor=469 Formerly included as Vipera russelli=470 Formerly included in Nectophrynoides=471 Formerly Atelopus varius zeteki=472 Formerly included in Dendrobates=473 Also referenced as Rana=474 Includes generic synonym Megalobatrachus=475 Formerly Cynoscion macdonaldi=476 Includes synonyms Pandinus africanus and Heterometrus roeseli=477 Formerly included in genus Brachypelma=478 Sensu D'Abrera=479 Also referenced as Conchodromus dromas=480 Also referenced in genera Dysnomia and Plagiola=481 Includes generic synonym Proptera=482 Also referenced in genus Carunculina=483 Also referenced as Megalonaias nickliniana=484 Also referenced as Cyrtonaias tampicoensis tecomatensis and Lampsilis tampicoensis tecomatensis=485 Includes generic synonym Micromya=486 Includes generic synonym Papuina=487 Includes only one species Heliopora coerulea=488 Also referenced as Podophyllum emodi and Sinopodophyllum hexandrum=489 Includes generic synonyms Neogomesia and Roseocactus=490 Also referenced in genus Echinocactus=491 Includes synonym Coryphantha densispina=492 Also referenced as Echinocereus lindsayi=493 Also referenced in genus Wilcoxia; includes Wilcoxia nerispina=494 Also referenced in genus Coryphantha; includes synonym Escobaria nellieae=495 Also referenced in genus Coryphantha: includes Escobaria leei as a subspecies=496 Includes synonym Solisia pectinata=497 Also referenced in genera Backebergia, Cephalocereus and Mitrocereus; includes synonym Pachycereus chrysomallus=498 Includes Pediocactus bradyi ssp. despainii and Pediocactus bradyi ssp. winkleri and synonyms Pediocactus despainii, Pediocactus simpsonii ssp. Bradyi and Pediocactus winkleri; also referenced in genus Toumeya.=499 Also referenced in genera Navajoa, Toumeya and Utahia includes synonyms Pediocactus fickeisenii, Navajoa peeblesiana ssp. fickeisenii and Navajoa fickeisenii.=500 Also referenced as genera Echinocactus and Utahia=501 Includes generic synonym Encephalocarpus=502 Also referenced in genus Pediocactus; includes synonym Ancistrocactus tobuschii and Ferocactus tobuschii=503 Also referenced in genera Echinomastus, Neolloydia and Pediocactus; includes synonyms Echinomastus acunensis and Echinomastus krausei.=504 Includes synonyms Ferocactus glaucus, Sclerocactus brevispinus, Sclerocactus wetlandicus and Sclerocactus wetlandicus ssp. Ilseae; also referenced in genus Pediocactus.=505 Also referenced in genera Echinomastus, Neolloydia and Pediocactus.=506 Also referenced in genera Coloradoa, Ferocactus and Pediocactus=507 Also referenced in genera Pediocactus and Toumeya=508 Also referenced in genera Ferocactus and Pediocactus.=509 Includes generic synonyms Gymnocactus and Normanbokea; also referenced in genera Kadenicarpus, Neolloydia, Pediocactus, Pelecyphora, Strombocactus, Thelocactus and Toumeya.=510 Also referenced in genus Parodia.=511 Also referenced as Saussurea lappa=512 Includes genera Alsophila, Nephelea, Sphaeropteris and Trichipteris.=513 Also referenced as Euphorbia decaryi var. capsaintemariensis=514 Includes Euphorbia cremersii fa. viridifolia and Euphorbia cremersii var. rakotozafyi=515 Includes Euphorbia cylindrifolia ssp. tuberifera=516 Includes Euphorbia decaryi vars. ampanihyensis, robinsonii and spirosticha=517 Includes Euphorbia moratii vars. antsingiensis, bemarahensis and multiflora=518 Also referenced as Euphorbia capsaintemariensis var. tulearensis=519 Also referenced as Engelhardia pterocarpa=520 Also referenced in the genus Afrormosia=521 Includes Aloe compressa vars. rugosquamosa, schistophila and paucituberculata.=522 Includes Aloe haworthioides var. aurantiaca=523 Includes Aloe laeta var. maniaensis=524 Formerly included in Talauma hodgsonii; also referenced as Magnolia hodgsonii and Magnolia candollii var. obvata.=525 Includes families Apostasiaceae and Cypripediaceae as subfamilies Apostasioideae and Cypripedioideae=526 Anacampseros australiana and A. kurtzii are also referenced in genus Grahamia=527 Formerly included in Anacampseros spp.=528 Also referenced as Sarracenia alabamensis=529 Also referenced as Sarracenia jonesii=530 Excludes Picrorhiza scrophulariifolia=531 Formerly included in Zamiaceae spp.=532 Includes synonym Stangeria paradoxa=533 Also referenced as Taxus baccata ssp. wallichiana=534 Excludes Valeriana jatamansi Jones=535 Includes synonym Welwitschia bainesii=536 Includes synonym Vulpes vulpes leucopus=537 Also referenced as Pogonocichla swynnertoni=538 Frequently traded as Serinus citrinelloides=539 Frequently traded as Estrilda melanotis=540 Includes Lapemis hardwickii=541 Includes Hippocampus agnesiae, Hippocampus bleekeri, Hippocampus graciliformis and Hippocampus macleayina.=542 Includes Hippocampus elongatus and Hippocampus subelongatus.=543 Includes Hippocampus tuberculatus.=544 Includes Hippocampus subcoronatus=545 Includes Hippocampus fasciatus and Hippocampus mohnikei=546 Includes Hippocampus brunneus, Hippocampus fascicularis, Hippocampus hudsonius, Hippocampus kinkaidi, Hippocampus laevicaudatus, Hippocampus marginalis, Hippocampus punctulatus, Hippocampus stylifer, Hippocampus tetragonurus and Hippocampus villosus.=547 Includes Hippocampus obscurus=548 Includes Hippocampus antiquorum, Hippocampus antiquus, Hippocampus brevirostris, Hippocampus europeaus, Hippocampus heptagonus, Hippocampus pentagonus and Hippocampus vulgaris.=549 Includes Hippocampus ecuadorensis, Hippocampus gracilis, Hippocampus hildebrandi and Hippocampus ringens.=550 Includes Hippocampus atterimus, Hippocampus barbouri, Hippocampus fisheri, Hippocampus hilonis, Hippocampus melanospilos, Hippocampus moluccensis, Hippocampus natalensis, Hippocampus polytaenia, Hippocampus rhyncomacer, Hippocampus taeniopterus and Hippocampus valentyni.=551 Includes Hippocampus suezensis=552 Includes Hippocampus dahli and Hippocampus lenis.=553 Includes Hippocampus atrichus, Hippocampus guttulatus, Hippocampus jubatus, Hippocampus longirostris, Hippocampus microcoronatus, Hippocampus microstephanus, Hippocampus multiannularis, Hippocampus rosaceus and Hippocampus trichus.=554 Includes Hippocampus obtusus and Hippocampus poeyi.=555 Includes Hippocampus chinensis, Hippocampus kampylotrachelos, Hippocampus manadensis, Hippocampus mannulus and Hippocampus sexmaculatus.=556 Includes Hippocampus novaehollandiae=557 Includes Hippocampus regulus and Hippocampus rosamondae12. In accordance with Article 2(t) of this Regulation, the symbol ">REFERENCE TO A GRAPHIC>" followed by a number placed against the name of a species or higher taxon included in Annex B or C designates parts or derivatives which are specified in relation thereto for the purposes of the Regulation as follows:>REFERENCE TO A GRAPHIC> 1 Designates all parts and derivatives, except:(a) seeds, spores and pollen (including pollinia);(b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers, and(c) cut flowers of artificially propagated plants.>REFERENCE TO A GRAPHIC> 2 Designates all parts and derivations, except:(a) seeds and pollen;(b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers;(c) cut flowers of artificially propagated plants; and(d) chemical derivatives and finished pharmaceutical products.>REFERENCE TO A GRAPHIC> 3 Designates whole and sliced roots and parts of roots, excluding manufactured parts or derivatives such as powders, pills, extracts, tonics, teas and confectionery.>REFERENCE TO A GRAPHIC> 4 Designates all parts and derivatives, except:(a) seeds, except those from Mexican cacti originating in Mexico, and pollen;(b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers;(c) cut flowers of artificially propagated plants;(d) fruits and parts and derivatives thereof of naturalised or artificially propagated plants; and(e) separate stem joints (pads) and parts and derivatives therefore of naturalised or artifically propagated plants of the genus Opuntia subgenus Opuntia.>REFERENCE TO A GRAPHIC> 5 Designates logs, sawn wood and veneer sheets;>REFERENCE TO A GRAPHIC> 6 Designates logs, sawn wood, veneer sheets and plywood>REFERENCE TO A GRAPHIC> 7 Designates logs, wood-chips and unprocessed broken material;>REFERENCE TO A GRAPHIC> 8 Designates all parts and derivatives, except:(a) seeds and pollen (including pollinia);(b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers;(c) cut flowers of artificially propagated plants; and(d) fruits and parts and derivatives thereof of artificially propagated plants of the genus Vanilla.13. As none of the species or higher taxa of flora included in Annex A is annotated to the effect that its hybrids shall be treated in accordance with the provisions of Article 4.1 of the Regulation, this means that artifically propagated hybrids produced from one or more of these species or taxa may be traded with a certificate of artificial propagation, and that seeds and pollen (including pollinia), cut flowers, seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers of these hybrids are not subject to the provisions of the Regulation.14. Urine, faeces and ambergris which are waste products and gained without the manipulation of the animal concerned are not subject to the provisions of the Regulation.15. In respect of fauna species listed in Annex D, the provisions shall apply only to live specimens and whole, or substantially whole, dead specimens except for taxa which are annotated as follows to show that other parts and derivatives are also covered: § 1 Any whole, or substantially whole, skins, raw or tanned. § 2 Any feathers or any skin or other part with feathers on it.16. In respect of flora species listed in Annex D, the provisions shall apply only to live specimens except for taxa which are annotated as follows to show that other parts and derivatives are also covered: § 3 Dried and fresh plants, including, where appropriate; leaves, roots/rootstock, stems, seeds/spores, bark and fruits.>TABLE>>TABLE>(1) OJ L 103, 25.4.1979, p. 1. Directive as last amended by Commission Directive 97/49/EC (OJ L 233, 13.8.1997, p. 9).(2) OJ L 206, 22.7.1992, p. 7. Directive as last amended by Council Directive 97/62/EC (OJ L 305, 8.11.1997, p. 42)."